Exhibit 99.15 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Tasman Metals Ltd. (the “Company”) on Form 40-F for the period ending August 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nick DeMare, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Nick DeMare Nick DeMare Chief Financial Officer November 29, 2012
